902 F.2d 1564Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Earl Anthony FROST, Plaintiff-Appellant,v.George HAWKINS, Detective;  Clyde Shuster, Detective,Defendants-Appellees.
No. 89-6041.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 15, 1990.Decided May 2, 1990.Rehearing and Rehearing En Banc Denied May 25, 1990.

Appeal from the United States District Court for the District of South Carolina, at Charleston.  Robert S. Carr, United States Magistrate.  (C/A No. 87-2468-1J-2)
Earl Anthony Frost, appellant pro se.
Robert Bunyan Lewis, Columbia, South Carolina, for appellees.
D.S.C.
AFFIRMED.
Before WIDENER, K.K. HALL and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Earl Anthony Frost appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Frost v. Hawkins, C/A No. 87-2468-1J-2 (D.S.C. Nov. 11, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.